                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

CINDIE HAMM                           CASE NO.
                                      2:19−cv−10964−DSF−KS
            Plaintiff(s),
     v.                     Order to Show Cause re
UNITED STATES DEPARTMENT OF Dismissal for Lack of
VETERAN AFFAIRS             Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, United States Department of Veteran Affairs failed to plead or
  otherwise defend within the relevant time. The Court orders plaintiff to show
  cause in writing on or before April 20, 2020 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: March 19, 2020                       /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
